UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1505



JUDITH JONES,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY PUBLIC SCHOOLS (MCPS); JERRY WEAST, nee
Joshua   Starr,   Superintendents;   LARRY   BOWERS;  SCHOOL
ADMINISTRATORS; RESOURCE TEACHERS AND ITS EMPLOYEES; SUSAN
DEGRABA; HUMAN RESOURCES AND ITS EMPLOYEES; EMPLOYMENT &
RETIREMENT   SERVICE   CENTER    (ERSC);   DIRECTOR  RICHARD
JOHNSTONE; PRESIDENT DOUG PROUTY, and MCEA Representatives &
Its Employees; MONTGOMERY COUNTY EDUCATION ASSOCIATION
(MCEA),

                Defendants - Appellees.




Appeal from the United States District Court for the District of
Maryland, at Greenbelt. George L. Russell, III, District Judge.
(8:13-cv-02795-GLR)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judith Jones, Appellant Pro Se.   Silvia Carolina Kinch, OFFICE
OF   THE   COUNTY    ATTORNEY, Rockville,   Maryland,   Patricia
Prestigiacomo   Via,    COUNTY ATTORNEY’S   OFFICE,   Rockville,
Maryland; Jeffrey Elliot Rockman, SEROTTE, ROCKMAN & WESCOTT,
PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Judith Jones appeals from the district court’s order

granting Defendants’ motions to dismiss her civil claims against

them and she has filed a motion to amend her informal brief.

Although we grant Jones’ motion to amend her informal brief, we

have limited our review to the issues raised in the informal

brief, see 4th Cir. R. 34(b), and affirm the district court’s

order.   See Jones v. Montgomery Cnty. Pub. Sch., No. 8:13-cv-

02795-GLR (D. Md. May 15, 2014).   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                         AFFIRMED




                               3